                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

LEROY LEE,

                 Plaintiff,                                 Civ. No. 18-14718 (KM) (MAR)

         v.

DET. V. WILLIAMS, et al.,                                   OPINION

                 Defendants.


KEVIN MCNULTY, U.S.D.J.

         Plaintiff is a pretrial detainee currently lodged at Essex County Correctional Facility in

Newark. New Jersey. He is proceeding prose with a civil complaint filed pursuant to 42 U.S.C.

§   1983. The filing fee for a civil complaint is $400.00. If a prisoner-plaintiff is proceeding in

/crlnapmtpenx, the fee is $350.00, subject to being paid in installments as described below.

         A prisoner who seeks to bring a civil action injbrrnapauperis must submit an affidavit,

including a statement of all assets, which states that the prisoner is unable to pay the applicable

filing fee. See 28 U.S.C.     §   191 5(a)(1). The prisoner must also submit a certified copy of his

inmate trust fund account statement for the six-month period immediately preceding the filing of

his complaint. See it?.   §   19I5(a)(2). The prisoner must obtain this statement from the appropriate

official of each prison at which he was or is confined. See it?.; see also L.Civ.R. 81.2(b)

(“Whenever a Federal, State, or local prisoner submits a civil rights complaint        .   .   .   the prisoner

shall also submit an affidavit setting forth information which establishes that the prisoner is

unable to pay the fees and costs of the proceedings and shall further submit a certification signed

by an authorized officer of the institution certifying (I) the amount presently on deposit in the
prisoner’s prison account and, (2) the greatest amount on deposit in the prisoner’s prison account

during the six-month period prior to the date of the certification.”).

        Even if a prisoner is granted in Jbnna pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C.     § 1915(b)(1), In each month that the amount in the
prisoner’s account exceeds $10.00, the agency having custody of the prisoner shalt assess, deduct

from the prisoner’s account, and forward to the clerk of the Court, payment equaL to 20% of the

preceding month’s income credited to the prisoner’s account. See Id.      § 1915(b)(2). The
deductions will continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action is: (1) frivolous or malicious; (2) fails to state a claim upon which relief

may be granted; or (3) seeks monetary relief against a defendant who is immune from such

relief See   id.   § 1915(e)(2)(B); see also Id. § 1915A(b).
        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on the grounds listed above, he cannot bring another

action mformapaupens unless he is in imminent danger of serious physical injury. See id.          §


        In this case, plaintiff has not paid the $400.00 filing fee nor has he submitted an

application to proceed in fonnapauperis. Accordingly, the Clerk will be ordered to

administratively close this case. Plaintiff may reopen this action, however, by either paying the

filing fee or submitting a complete inforniapauperis application.


DATED: October 12, 2018                                             L
                                                                 KEV[NMCNULTY                 (
                                                                 United States District Judge
